DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 objected to because of the following informalities:  it is unclear why Applicant deleted ‘step’ for each step of the method claims.  The claims are awkwardly worded without that term.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida-2015/0311097.
Yoshida discloses claim 1) A wafer polishing method (Fig 13) [0126] comprising: a first polishing 
Paragraph [0126] discusses Fig 13 which shows third and fourth polishing as detailed above using head 31A in a final polishing step that removes less material than third polishing step/profile adjustment with an independent pressurizing system for wafer and ring, wherein ring contacts pad.  The third polishing step/unit of Fig 13 is being called the first step in this rejection and the fourth polishing step/unit of Fig 13 is being called the second step in this rejection, since the first and second previous steps of Fig 13 do not affect the claimed limitations.  This is considered a 102 rejection because [0126] discusses the combinations and arrangements of the four different polishing heads 31A-D can be arbitrarily changed. This means the combination of any of the four heads in any order is disclosed. [0126] discusses using 31D (independent pressure) in the third (first as discussed in the rejection) polishing and 31A (fixed pressure) in the fourth (second as discussed in rejection) polishing. 31D is a multi-chamber carrier. However, [0127] discusses using other carriers in place of 31D, such as 31C, another multi-chamber carrier.  These are examples of possible changes. However, as pointed at in [0126] the four heads can have the combination and arrangements arbitrarily changed.  Examiner considered this as changing up any head in any order.  Therefore, head 31B, which is a single chamber, independent pressurizing carrier with a single membrane 209 is disclosed as a possibility of being used in the third step of Fig 13 which equates to the first polishing step of the rejection.  If, however, Yoshida does not clearly disclose using the single chamber head 31B in the third (first polishing in rejection) polishing of Fig 13, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute a single chamber carrier such as 31B in place a multi-chamber carrier (31C/D) in the third step (first for rejection)  since Yoshida discloses the different effects of the two carriers dependent on desired polishing and both single chamber carriers and multi-chamber carriers are both known to be used for various wafer polishing and to use either would have been within the level of ordinary skill in the art.

Yoshida further discloses 2. (Currently Amended) The wafer polishing method as claimed in claim 1, wherein a polishing amount of the wafer in the second polishing 
3. (Currently Amended) The wafer polishing method as claimed in claim 1. further comprising a wafer transfer 
4. (Currently Amended) The wafer polishing method as claimed in claim 3, wherein the wafer transfer 
5. (Currently Amended) The wafer polishing method as claimed in claim 3, wherein the wafer transfer 
6. (Currently Amended) A wafer polishing apparatus comprising: a first polishing head 31B/C/D that presses and holds a wafer W on a first rotating platen to which a first polishing cloth 10 is affixed Fig 4); a second polishing head 31A that presses and holds a wafer W on a second rotating platen to which a second polishing cloth 10 is affixed (Fig 3); and a wafer transferor 6/7 that transfers a wafer that has been polished using the first polishing head from the first polishing head to the second polishing head Fig 1 [0086-0088], wherein the first polishing head 31B is a polishing head of an independent pressurizing system including a first wafer pressurizer P1 and a first retainer ring 205 capable of performing pressing operation (235) independently of the first wafer pressurizer, the second polishing head 31A is a polishing head of a fixed pressurizing system (Fig 3) including a second wafer pressurizer (120) and a second retainer ring 105 fixed to the second wafer pressurizer, the first polishing head 31B  including a membrane 209 having a single-chamber structure P1, the first polishing head pressing the wafer against a first polishing cloth on a first rotating platen by contacting and pressing the membrane against an upper surface of the wafer, and the first polishing head bringing the first retainer ring into contact with the first polishing cloth (Fig 4), and the second polishing head 31A including a rigid base 101, the second polishing head pressing the wafer W against a second polishing cloth 10 on a second rotating platen by pressing the rigid base against an upper surface of the wafer, and the second polishing head pressing the second retainer ring towards the second polishing cloth in a non-contacting manner in which the second retainer ring does not contact the second polishing cloth (Fig 3) [0097].  
7. (Original) The wafer polishing apparatus as claimed in claim 6, wherein a plurality of polishing units (3A-D) are arranged in multiple stages and the second polishing head constitutes a polishing unit of the final stage (Fig 13-[0126].  
8. (Currently Amended) The wafer polishing apparatus as claimed in claim 6, wherein the wafer transferor 6/7 has a movable stage TP6 capable of moving between a first transfer position at which the wafer can be transferred to the first polishing head 31B(3C) and a second transfer position at which the wafer can be transferred to the second polishing head 31A (3D), and the movable stage transfers the wafer transferred thereto from the first polishing head at the first transfer position to the second transfer position so as to transfer the wafer to the second polishing head.  
9. (Currently Amended) The wafer polishing apparatus as claimed in claim 6, wherein the wafer transferor includes a common stage TP6 fixedly disposed between the first 31B and second polishing heads 31A, and the wafer that has been polished by the first polishing head is transferred from the first polishing head to the second polishing head through the common stage [0086-0088]. [AltContent: rect]  
10. (Currently Amended) The wafer polishing method as claimed in claim 2 further comprising a wafer transfer of transferring the wafer that has been polished in the first polishing 31B from the first polishing head to the second polishing head 31A without passing through any other polishing 3C to 3D without other polishing.  
11. (Currently Amended) The wafer polishing method as claimed in claim 10, wherein the wafer transfer 
12. (Currently Amended) The wafer polishing method as claimed in claim 10, wherein the wafer transfer 
13. (Previously Presented) The wafer polishing apparatus as claimed in claim 7, wherein the wafer transferor 6/7 has a movable stage TP6 capable of moving between a first transfer position at which the wafer can be transferred to the first polishing head and a second transfer position at which the wafer can be transferred to the second polishing head, and the movable stage transfers the wafer transferred thereto from the first polishing head at the first transfer position to the second transfer position so as to transfer the wafer to the second polishing head Fig 1 [0086-0088].  
14. (Previously Presented) The wafer polishing apparatus as claimed in claim 7, wherein the wafer transferor 6/7  includes a common stage TP6 fixedly disposed between the first and second polishing heads in 3C and 3D, and the wafer that has been polished by the first polishing head is transferred from the first polishing head to the second polishing head through the common stage Fig 1 [0086-0088].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments are drawn to Yoshida but Yoshida is now being applied in a different way than the non-Final rejection, as necessitated by the amendment. The arguments do not apply to the new rejection and how Yoshida is being applied currently and therefore the arguments are moot. The new limitations of the non-contact retainer ring and the single chamber carrier are now addressed, as detailed above, making the arguments nonapplicable. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 7, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723